FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


TONJA AMES,                                  No. 14-36035
              Plaintiff-Appellee,
                                            D.C. No.
               v.                     2:13-cv-01030-RSM

KING COUNTY, Washington,
                 Defendant,                   OPINION

              and

HEATHER R. VOLPE, member of
the King County Sheriff’s
Department; CHRISTOPHER
SAWTELLE, member of the King
County Sheriff’s Department;
DANIEL L. CHRISTIAN, member
of the King County Sheriff’s
Department,
         Defendants-Appellants.


      Appeal from the United States District Court
        for the Western District of Washington
      Ricardo S. Martinez, Chief Judge, Presiding

       Argued and Submitted December 7, 2016
                Seattle, Washington

                    Filed January 13, 2017
2                     AMES V. KING COUNTY

    Before: M. Margaret McKeown, Richard C. Tallman,
          and Morgan B. Christen, Circuit Judges.

                    Opinion by Judge Tallman


                            SUMMARY*


                             Civil Rights

    The panel reversed the district court’s denial, on summary
judgment, of qualified immunity to King County Sheriff’s
Deputies in a 42 U.S.C. § 1983 action in which plaintiff
alleged, among other things, that deputies violated her Fourth
Amendment rights by using excessive force during an arrest
and unlawfully searching her truck.

    The panel held that the deputies were entitled to qualified
immunity because their actions were objectively reasonable
in light of the urgent need to deliver life-saving care to an
overdose victim, and to ensure the safety of everyone at the
scene.


                             COUNSEL

David J. Hackett (argued), Senior Deputy Prosecuting
Attorney; Daniel T. Satterberg, Prosecuting Attorney; King



    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                    AMES V. KING COUNTY                            3

County Prosecuting Attorney’s Office, Seattle, Washington;
for Defendants-Appellants.

Darryl Parker (argued), Civil Rights Justice Center PLLC,
Seattle, Washington, for Plaintiff-Appellee.


                            OPINION

TALLMAN, Circuit Judge:

    This interlocutory appeal requires us to address the
reasonableness of actions taken by King County Sheriff’s
Deputies functioning in their community caretaking
capacities during a life-and-death medical emergency. We
reverse the district court’s denial of qualified immunity on
Appellee’s excessive force and unlawful search claims
because we conclude the deputies’ actions were objectively
reasonable in light of the urgent need to deliver life-saving
care to an overdose victim, and to ensure the safety of
everyone at the scene.

                                 I

    The events leading up to the use of force and search at
issue in this case are largely undisputed.1 On February 6,
2013, at 6:30 p.m., Tonja Ames called 911 to summon an
ambulance for her 22-year-old son, Colin Briganti. Briganti
lived in a converted garage apartment attached to his
mother’s home and suffered from heart and lung problems as


    1
     Where the details are disputed, we rely on Ames’s account as the
non-moving party for purposes of our review. See Wilkinson v. Torres,
610 F.3d 546, 550 (9th Cir. 2010).
4                  AMES V. KING COUNTY

a result of prior drug abuse. Upon arriving home from work
that day, Ames found Briganti in his bedroom “slumped over
on the couch drooling” and incoherent. She also found what
appeared to be a suicide note and feared Briganti may have
overdosed on one of his medications. Ames called her
neighbors, William and Linda Eby, who came over to help.

    The 911 operator classified the call as a Priority 1 suicide
attempt and dispatched a firefighter/EMT aid crew and a
police officer to Ames’s residence. According to the County,
it is common practice for police officers to respond to
attempted suicide calls in order to secure the scene and ensure
the safety of the aid crew. King County Sheriff’s Deputy
Heather Volpe, who is an expert instructor in drug
recognition, arrived at Ames’s house within approximately
four minutes of Ames’s 911 call, pulling up at virtually the
same time as an aid car from Woodinville Fire and Rescue.
The aid car was manned by Lieutenant Drago Nevistic and
Firefighter/EMTs Chris Mezzone and Larry Laurent. Ames
met Deputy Volpe and the aid crew in her driveway by the
front right corner of the house and told them about Briganti’s
medical history, his current condition, and the suicide note.
Ames then directed Deputy Volpe and the aid crew around to
the garage apartment entrance at the back of the house.
Firefighter/EMTs Mezzone and Laurent were in the lead and
entered the apartment, with Ames, Deputy Volpe, and
Lieutenant Nevistic following behind.

     As Ames, Deputy Volpe, and Lieutenant Nevistic arrived
at the doorway, Ames refused entry to Deputy Volpe. Ames
told Deputy Volpe that only the aid crew could enter the
apartment. According to Ames, Deputy Volpe replied, “If I
can’t enter the home, then you get no service,” and directed
the aid crew to exit the apartment. Firefighter/EMTs
                  AMES V. KING COUNTY                       5

Mezzone and Laurent withdrew from the apartment; they had
not yet engaged with Briganti but Laurent had observed that
he was sitting in a chair, “semi-conscious” and “lethargic,”
and that he “barely could keep his eyes open.”

    Neither Deputy Volpe nor any member of the aid crew
had ever encountered a situation where the person who called
911 would not allow police to enter with the emergency
medical personnel responding to the call. Because Ames’s
refusal was unusual, and because the call involved a possible
suicide attempt, Deputy Volpe became concerned for the
safety of the responders on the scene and what might have
happened inside the apartment. Together, Deputy Volpe and
the aid crew retreated to their vehicles parked at the curb.
Deputy Volpe radioed to inform dispatch and her patrol
supervisor, Sergeant Kevin Johannes, that Ames was refusing
to let police enter and the aid crew was refusing to work on
Briganti inside the apartment. Deputy Volpe requested
backup and waited, further advising dispatch that Briganti
had overdosed on pills and was semi-conscious and very
lethargic. Deputy Volpe had specialized training as a Drug
Recognition Expert Instructor with knowledge of various
medications and their effects. She was concerned that
Briganti would die. Ames had listed Briganti’s medications
for Deputy Volpe when the aid crew first arrived, and Deputy
Volpe recognized most of them as Central Nervous System
depressants.

     Before leaving Briganti’s apartment, the aid crew did not
tell Ames that they could treat her son outside the apartment
or that they would wait outside for him. When the first
responders withdrew, Ames and her neighbors had remained
in Briganti’s apartment. Ames panicked—thinking the aid
crew was going to leave—and enlisted her neighbors to help
6                  AMES V. KING COUNTY

her carry Briganti outside and load him into her pickup truck
parked in the driveway so she could drive him to the nearest
hospital. Deputy Volpe watched as Ames and her neighbors
carried Briganti, apparently unconscious, out from behind the
house. She assumed Ames would now let the aid crew work
on Briganti in the driveway but, once she observed their
efforts to load Briganti into Ames’s truck, Deputy Volpe
radioed her patrol supervisor: “Looks like they’re trying to
load him up into a truck and leave. . . . Should I stop them[?]”
Sergeant Johannes replied: “Yeah, if you have aid there they
need to work on him. So, yeah.” Deputy Volpe then moved
her patrol car to block the truck’s exit from the driveway and
approached Ames as she was climbing into the driver’s side
of the truck cab. Ames’s neighbors had finished buckling
Briganti into the passenger seat, where he remained slumped
over and unresponsive during the events that followed.

    Deputy Volpe yelled at Ames as she approached the
truck, telling Ames that she needed to let the EMTs take
Briganti and that it was unlawful for Ames to leave with him.
When Deputy Volpe refused to move her patrol car, Ames
became angry, pointed her finger at Deputy Volpe, and
yelled: “Move your f-ing vehicle. I’m taking my son to the
hospital. You guys left. You won’t help him. Get out of my
way.” She continued climbing into the driver’s seat, then
placed the suicide note she had retrieved from the apartment
in between the truck seats and put the keys in the ignition
while reaching out with her left arm to close the driver’s-side
door. Simultaneously, Deputy Volpe reached the driver’s
side of the truck and used her body to block the door from
closing. She then attempted to pull Ames from the truck cab.
Ames grabbed the steering wheel tightly with her right hand
and Deputy Volpe employed a hair hold to distract Ames and
loosen her grip so the officer could remove Ames from the
                   AMES V. KING COUNTY                       7

truck. Deputy Volpe took Ames down to the ground into a
prone handcuffing position. According to the County’s
police practices expert, a hair hold is a low-level distraction
and minor pain compliance technique that is at the lower end
of takedown options in relative level of force. Essentially,
Deputy Volpe grasped Ames’s hair close to her scalp, causing
Ames to release the steering wheel and reach up towards her
scalp, whereupon Deputy Volpe was able to pull Ames out of
the cab of the truck and down to the ground.

    Ames landed on the ground with her right arm pinned
under her body. Deputy Volpe held onto Ames’s hair with
one hand and pushed her knee into Ames’s back while she
handcuffed Ames’s left arm. She ordered Ames to provide
her right arm for cuffing and, according to Ames, slammed
Ames’s head into the ground three times as Ames tried to
explain that her arm was pinned and that she suffered from a
back injury. Deputy Volpe was then able to pull Ames’s right
arm behind her back, handcuff her, and radio that she had her
pinned on the ground. In all, 97 seconds elapsed between
Sergeant Johannes’s instruction that Deputy Volpe keep
Ames from leaving the scene and Deputy Volpe’s report that
she had Ames subdued on the ground. The first backup unit
did not arrive on the scene until a little under a minute after
Deputy Volpe had subdued Ames.

    The aid crew rushed to assist Briganti as soon as Deputy
Volpe removed Ames from the truck. They first moved
Briganti from the truck into the aid car and then drove
approximately 100 yards down the street for initial
assessment because they were concerned about the potential
for further confrontations. Based on their assessment of the
severity of Briganti’s condition and the shallowness of his
breathing, the aid crew called for a nearby advanced life
8                  AMES V. KING COUNTY

support medic unit to transport Briganti to the hospital in case
airway support was required en route to keep him alive.

    Deputy Christopher Sawtelle, the first backup officer to
reach the scene, arrived shortly after the aid crew had begun
to treat Briganti.      Deputy Sawtelle observed Ames
handcuffed on the ground near the open driver’s-side door of
the truck. He got out of his vehicle and approached Deputy
Volpe to ask whether she needed assistance securing the
scene. Deputy Volpe moved Ames to the back seat of her
patrol car. Deputy Sawtelle did not speak with the aid crew
treating Briganti, but understood from Deputy Volpe’s radio
transmissions and information he received on the scene that
Briganti had been in the truck and that the suicide note was in
the truck. As a result, Deputy Sawtelle believed the truck
was a possible overdose scene and he searched the cab, glove
compartment, and truck bed, assisted by Deputy Daniel
Christian. Deputy Sawtelle found a loaded gun in the glove
compartment (legally registered to Ames) as well as bottles
of prescription drugs, at least one of which was prescribed to
Briganti. He also retrieved the suicide note. Deputy Sawtelle
did not specifically recall communicating the note and the
medications he found to the medical personnel on the scene,
but swears it would have been his standard practice to
communicate any relevant information to the treating EMTs
and paramedics, including the nature of medications or
relevant portions of a suicide note.

    Briganti was transported in the advanced life support unit
to the emergency room at Evergreen Hospital Medical
Center, located some distance away. Ames was released
from her handcuffs and gave a statement to Sergeant
Johannes, who had by then arrived at the scene. A
photograph of Ames taken by Sergeant Johannes at the time
                     AMES V. KING COUNTY                             9

of her statement shows abrasions on Ames’s right palm.
Ames reported to Sergeant Johannes that she was
experiencing pain in her right palm, her wrist, her right knee,
and her rib cage.2 Ames then followed Briganti to the
hospital to have her injuries checked. Briganti survived his
overdose and no charges were filed against Ames or Briganti.

                                  II

     Ames brought a number of claims against King County
and Deputies Volpe, Sawtelle, and Christian under 42 U.S.C.
§ 1983. Ames alleged that Deputy Volpe violated her Fourth
Amendment rights by arresting her without probable cause,
conducting an unreasonable seizure, using excessive force
during the arrest, and conducting an unlawful search of her
truck.3 Ames asserted that Deputy Volpe violated her First
Amendment rights by retaliating against her after she refused
entry to Deputy Volpe. Finally, Ames alleged that King
County acted with deliberate indifference to her rights by
failing to adequately train its deputies, and brought pendant
state law claims of assault, battery, false arrest, and false
imprisonment against Deputy Volpe and King County (under
a respondeat superior theory).

    On summary judgment, the district court granted qualified
immunity to Deputy Volpe on all but the excessive force
claim (and the related state law assault and battery claims),


    2
      During her subsequent deposition, Ames described her injuries as:
“My head, my right wrist, my palms were bleeding, my right knee, . . .
[m]y left side of my ribcage, all the way over into my back. My neck.”
    3
      Deputies Sawtelle and Christian also were named in the unlawful
search claim.
10                      AMES V. KING COUNTY

denied qualified immunity to Deputies Sawtelle and Christian
on the unlawful search claim, and dismissed the deliberate
indifference claim against King County.4 Specifically, the
district court ruled that it could not resolve as a matter of law
whether the amount of force used during Ames’s arrest and
the scope of the search of her truck were reasonable. The
court also dismissed the state law false arrest and false
imprisonment claims against Deputy Volpe and the remaining
state law claims against King County.

    Deputies Volpe, Sawtelle, and Christian timely appealed
the district court’s denial of qualified immunity on the
excessive force and unlawful search claims. The district
court stayed the case pending resolution of the deputies’
appeal now before us. We have jurisdiction under 28 U.S.C.
§ 1291. We reverse.

                                     III

    We review a denial of qualified immunity de novo,
viewing the facts and drawing reasonable inferences in the
light most favorable to the party opposing summary
judgment. Wilkinson, 610 F.3d at 550 (citing Scott v. Harris,
550 U.S. 372, 378 (2007)). Where the district court has
determined the parties’ evidence presents genuine issues of
material fact, such determinations are not reviewable on
interlocutory appeal. See Lee v. Gregory, 363 F.3d 931, 932
(9th Cir. 2004). However, we may adjudicate “legal”
interlocutory appeals; that is, we may properly review a
denial of qualified immunity where a defendant argues—as
the deputies argue here—that the facts, even when considered
in the light most favorable to the plaintiff, show no violation

     4
         Ames did not oppose the dismissal of this claim.
                   AMES V. KING COUNTY                      11

of a constitutional right, or no violation of a right that is
clearly established in law. See A.K.H. v. City of Tustin,
837 F.3d 1005, 1010 (9th Cir. 2016) (“A defendant who
appeals a denial of qualified immunity on the ground that his
conduct did not violate the Fourth Amendment and, in any
event, did not violate clearly established law has raised legal
issues that may be properly heard in an interlocutory appeal.”
(internal quotation marks and alterations omitted) (quoting
Plumhoff v. Rickard, 134 S. Ct. 2012, 2019 (2014))).

                              IV

    “In determining whether an officer is entitled to qualified
immunity, we consider (1) whether there has been a violation
of a constitutional right; and (2) whether that right was
clearly established at the time of the officer’s alleged
misconduct.” Lal v. California, 746 F.3d 1112, 1116 (9th
Cir. 2014) (citing Pearson v. Callahan, 555 U.S. 223, 232
(2009)). We may exercise discretion in deciding which of the
two prongs to address first. Id.

    “A clearly established right is one that is ‘sufficiently
clear that every reasonable official would have understood
that what he is doing violates that right.’” Mullenix v. Luna,
136 S. Ct. 305, 308 (2015) (per curiam) (quoting Reichle v.
Howards, 132 S. Ct. 2088, 2093 (2012)). “We do not require
a case to be directly on point, but existing precedent must
have placed the statutory or constitutional question beyond
debate.” Id. (internal quotation marks omitted) (quoting
Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). The “clearly
established” inquiry, however, “‘must be undertaken in light
of the specific context of the case, not as a broad general
proposition,’” and factual specificity is “especially important
in the Fourth Amendment context.” Id. (quoting Brosseau v.
12                AMES V. KING COUNTY

Haugen, 543 U.S. 194, 198 (2004) (per curiam)). “Qualified
immunity gives government officials breathing room to make
reasonable but mistaken judgments,” and “protects ‘all but
the plainly incompetent or those who knowingly violate the
law.’” Stanton v. Sims, 134 S. Ct. 3, 5 (2013) (quoting
Ashcroft, 563 U.S. at 743).

   With these principles in mind, we review whether
Deputies Volpe, Sawtelle, and Christian are entitled to
qualified immunity in this case. We conclude that they are.

                             A

    Use of force is a seizure that is subject to the Fourth
Amendment’s reasonableness requirement.            Wilkinson,
610 F.3d at 550. Under the Fourth Amendment, officers may
use only such force as is “objectively reasonable” under the
circumstances. Graham v. Connor, 490 U.S. 386, 397
(1989). Accordingly, we must determine, in light of the
particular facts and circumstances Deputy Volpe faced at the
scene of Briganti’s apparent suicide attempt, whether the
actions she took in subduing Ames were objectively
reasonable. See Scott, 550 U.S. at 381. We make this
determination “from the perspective of a reasonable officer
on the scene” and not “with the 20/20 vision of hindsight.”
Graham, 490 U.S. at 396. Additionally, we recognize “that
police officers are often forced to make split-second
judgments—in circumstances that are tense, uncertain, and
rapidly evolving—about the amount of force that is necessary
in a particular situation.” Id. at 396–97. “Not every push or
shove, even if it may later seem unnecessary in the peace of
a judge’s chambers, violates the Fourth Amendment.” Id. at
396 (internal quotation marks and citation omitted).
                   AMES V. KING COUNTY                       13

    In order to determine whether a use of force was
objectively reasonable, courts balance “the nature and quality
of the intrusion on the individual’s Fourth Amendment
interests” against the “countervailing government interests at
stake.” Id.; see also Scott, 550 U.S. at 383. Proper
application of the test “requires careful attention to the facts
and circumstances of each particular case, including the
severity of the crime at issue, whether the suspect poses an
immediate threat to the safety of the officers or others, and
whether [the suspect] is actively resisting arrest or attempting
to evade arrest by flight.” Graham, 490 U.S. at 396. The
second of these so-called Graham factors—whether there is
an immediate threat to the safety of the arresting officer or
others—is the most important. See Smith v. City of Hemet,
394 F.3d 689, 702 (9th Cir. 2005) (en banc).

    For purposes of our analysis, we accept Ames’s
description of Deputy Volpe’s use of force. Wilkinson,
610 F.3d at 550. Accordingly, we must determine whether,
in preventing Ames from obstructing efforts to save Briganti,
it was objectively reasonable for Deputy Volpe to execute
three head slams and use her knee to pin Ames to the ground.
Applying the Graham factors to the particular facts and
circumstances of this case, we conclude that Deputy Volpe’s
use of force was objectively reasonable.

    The government interest in subduing Ames here was
substantial. The first Graham factor speaks of the “severity
of the crime at issue,” but we think the district court applied
this factor too narrowly when it focused on Ames’s
misdemeanor obstruction of Deputy Volpe rather than the
nature of the ongoing emergency exacerbated by Ames’s
resistance. Deputy Volpe was acting in her community
caretaking capacity, “totally divorced from the detection,
14                 AMES V. KING COUNTY

investigation, or acquisition of evidence relating to the
violation of a criminal statute,” when she responded to the
911 call for help. Cady v. Dombrowski, 413 U.S. 433, 441
(1973); see also United States v. Stafford, 416 F.3d 1068,
1073 (9th Cir. 2005) (explaining that the “emergency doctrine
is based on and justified by the fact that, in addition to their
role as criminal investigators and law enforcers, the police
also function as community caretakers”). Thus, we believe
the better analytical approach here under the first Graham
factor should be to focus our inquiry not on Ames’s
misdemeanor crime of obstruction but instead on the
serious—indeed, life-threatening—situation that was
unfolding at the time. Ames was prolonging a dire medical
emergency through her disregard of Deputy Volpe’s lawful
commands, and her actions risked severe consequences.
Because the gravity of Deputy Volpe’s community caretaking
responsibilities under these circumstances must be factored
into the analysis, we conclude that the first Graham factor
weighs in Deputy Volpe’s favor.

    The second—and most important—Graham factor
examines whether Ames presented an immediate danger to
Deputy Volpe or others. On this record, we have no
difficulty in concluding that she did. In Deputy Volpe’s
words, as Ames and the Ebys loaded Briganti into Ames’s
truck, Deputy Volpe “continued to be highly concerned for
Mr. Briganti’s immediate survival” because he “appeared
completely unconscious” and “needed immediate help.”
Deputy Volpe, still waiting for backup, and acting on
instructions from her patrol supervisor to prevent Ames and
Briganti from leaving so that the aid crew could commence
treating Briganti at the scene, faced a rapidly escalating
situation. After Deputy Volpe blocked Ames’s truck with her
vehicle, commanded Ames to stop, and declined to move her
                   AMES V. KING COUNTY                      15

vehicle, Ames yelled at the Deputy to “Move your f-ing
vehicle” and “Get out of my way” as she started to put her
keys in the ignition and reached to close the truck door.

    Ames admitted she was “panicked,” and testified that she
“got angry” when Deputy Volpe told her she could not leave
with Briganti. Deputy Volpe was concerned that Ames
would further delay Briganti’s access to urgently needed
medical care. In light of these circumstances, a reasonable
officer on the scene could conclude, as Deputy Volpe did
here, that Ames presented an immediate danger. As a result,
the second Graham factor weighs in favor of Deputy Volpe.

    The third Graham factor also favors Deputy Volpe
because undisputed evidence in the record demonstrates
Ames was actively interfering with Briganti’s medical
treatment, physically resisting arrest, and attempting to evade
Deputy Volpe by flight. Ames admits Deputy Volpe told her
it was unlawful to leave with Briganti and that Ames
responded by yelling obscenities and indicating her intent to
drive away with him. Ames also testified she grabbed the
steering wheel with her right hand when Deputy Volpe began
pulling her out of the truck. Finally, Ames described being
unable to give Deputy Volpe her right arm to be cuffed
despite Deputy Volpe’s repeated requests. Even if this was
because Ames’s arm was pinned beneath her body, from
Deputy Volpe’s perspective it reasonably appeared that Ames
was still refusing to comply with her requests as part of her
ongoing resistance to the officer’s commands. On these facts,
the use of force to effect her arrest may have been mistaken,
but was not unreasonable.

    On balance, we conclude the government interests at
stake—here, Briganti’s urgent need for life-saving emergency
16                AMES V. KING COUNTY

medical care and the need to protect the first responders and
other motorists from potential harm—outweighed any
intrusion on Ames’s Fourth Amendment rights. We think
Deputy Volpe’s use of force in this case was reasonable in
response to the totality of the circumstances. She needed to
make a split-second decision during rapidly evolving
circumstances to disable Ames. Deputy Volpe did not know
whether Ames had access to a weapon in the truck. Ames
refused Deputy Volpe’s commands, resisted being pulled
from her truck, and (whether or not by choice) was not
submitting to being handcuffed. Even were we to conclude
Deputy Volpe was mistaken in the judgments she made as to
the amount of force required, as a matter of law her actions
did not rise to the level of plain incompetence or a knowing
violation of clearly established law regarding police actions
in response to this serious medical emergency. See Stanton,
134 S. Ct. at 5, 7. Accordingly, Deputy Volpe is entitled to
qualified immunity from Ames’s excessive force claim.

                             B

    Deputies Sawtelle and Christian are also entitled to
qualified immunity from Ames’s unlawful search claim under
the “emergency doctrine.” We previously have recognized
that officers acting in their community caretaking capacities
and responding to a perceived emergency may conduct
certain searches without a warrant or probable cause. See
Stafford, 416 F.3d at 1073–74. To determine whether the
emergency exception applies to a particular warrantless
search, we examine whether: “(1) considering the totality of
the circumstances, law enforcement had an objectively
reasonable basis for concluding that there was an immediate
need to protect others or themselves from serious harm; and
(2) the search’s scope and manner were reasonable to meet
                     AMES V. KING COUNTY                            17

the need.” United States v. Snipe, 515 F.3d 947, 952 (9th Cir.
2008). Here, the deputies’ search of Ames’s truck falls
within the emergency exception.

     Deputy Sawtelle had an objectively reasonable basis for
concluding Ames’s truck needed to be searched in order to
protect Briganti from serious harm—in this instance, the life-
threatening harm Briganti faced as a result of his drug
overdose.5 When Deputy Sawtelle arrived on the scene in
response to Deputy Volpe’s request for backup, he
understood the truck to be a possible overdose scene based on
the fact that Briganti had been in the pickup prior to Deputy
Sawtelle’s arrival and his knowledge of the presence of the
suicide note inside the truck. Deputy Sawtelle explained that
it is common practice for officers responding to an attempted
suicide call involving a drug overdose to search locations
associated with the suicide victim in order to find out what
drugs were used in the suicide attempt. The County’s expert
further explained: “When a patient has ingested an unknown
drug or combination of drugs the need to identify toxins and
other potential health hazards is a top priority and is very time
sensitive.” We agree with the district court that, given what
Deputy Sawtelle knew when he first arrived at the scene, he
had an objectively reasonable basis for concluding there was
an immediate need to search the truck to find the medications
Briganti took in his overdose.



    5
      The record demonstrates Deputy Christian assisted in the search of
the truck at Deputy Sawtelle’s direction, and does not indicate Deputy
Sawtelle instigated the search in response to a request by Deputy Volpe.
Accordingly, the relevant inquiry is whether Deputy Sawtelle had an
objectively reasonable basis to conclude the truck needed to be searched
for evidence of what Briganti had ingested.
18                AMES V. KING COUNTY

    We part ways with the district court on the question
whether the scope of the truck search was reasonable to meet
the need Deputy Sawtelle identified. We conclude it was
reasonable for Deputy Sawtelle to search the glove
compartment of the truck, given that the specific purpose of
the search was to assist in Briganti’s medical care by finding
any medications or drugs he had taken, and that medications
and drugs easily can be stored in a glove compartment.
Significantly, Deputy Sawtelle stated that he was not
“investigating a crime, nor operating to gather evidence of a
crime” when he conducted his search of the truck, nor did the
search lead to any charges against either Ames or Briganti.
Moreover, although Deputy Sawtelle has no specific memory
of informing the aid crew of the prescription medications and
suicide note he found in the truck, he testified it was his
standard practice to do so.

    Ames has put forward no evidence to contradict Deputy
Sawtelle’s testimony, nor to suggest he was searching her
truck for any purpose other than to assist the emergency care
for Briganti’s suicide attempt. Instead, Ames claims that if
Deputy Sawtelle were really motivated by such a purpose, he
would have searched Briganti’s apartment as well. This
argument—in essence, that the deputies’ search was
unreasonably narrow in scope—is insufficient to defeat
summary judgment because it is not evidence that creates a
genuine dispute of material fact. The deputies’ search of the
truck in furtherance of their duties to assist in resolving an
active medical emergency, including the search of the glove
compartment, did not violate the Fourth Amendment.
                   AMES V. KING COUNTY                       19

                               V

    Deputy Volpe’s use of force while discharging her
community caretaking function was objectively reasonable in
light of the unfolding emergency with which she was faced.
As the lone law enforcement officer on the scene, responsible
for assuring the safety of Briganti, Ames, the first responders,
and other motorists, Deputy Volpe needed to act quickly to
disable the clearly panicked mother from leaving with her
gravely ill son and enable the aid crew immediately to treat
Briganti. The level of force Deputy Volpe employed to
remove Ames from the truck and apply handcuffs did not rise
to the level of a constitutional violation under these
circumstances. Likewise, Deputies Sawtelle and Christian
did not violate Ames’s Fourth Amendment rights when they
searched her truck in an attempt to find the medications
Briganti had ingested in his overdose. The deputies’ actions
were reasonable under the emergency doctrine and they are
entitled to qualified immunity from suit.

    That portion of the district court’s order denying qualified
immunity on Ames’s excessive force and unlawful search
claims is REVERSED and the case is REMANDED to the
district court for entry of an order of dismissal.

    Each party shall bear its own costs.